internal_revenue_service number release date index number ------------------------------------------------------------ --------------- ----------------------------------------- ------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc tege eb qp2 plr-112441-07 date date -------------------------------------------------------- legend entity e -------------------------------------------- state s plan ------------------------------------------------------------ ------------------------------------------------------------------------------------- dear -------------- --------------------- this responds to your authorized representative’s letter and subsequent correspondence on behalf of entity e and its sec_457 plan requesting a ruling concerning the proposed amended and restated deferred_compensation plan the plan entity e intends the plan to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and under subsequent legislation the plan was adopted by entity e which is represented to be an eligible local governmental employer in state s as described in sec_457 of the code under the plan a participant may elect to defer compensation that would have been received for services rendered to entity e in any taxable_year until death severance_from_employment attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan also permits entity e to establish a program to allow participants to take loans from their plan accounts subject_to certain restrictions loans made under the plan are subject_to rules in the plan and in plr-112441-07 sec_1_457-6 of the income_tax regulations including provisions restricting the maximum amount and term of a plan_loan a participant’s election under the plan to defer compensation not yet paid must be filed prior to the beginning of the month in which the compensation to be deferred is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before the participant attains normal_retirement_age under the plan the plan also provides for the age catch-up_contributions described in sec_414 and in sec_1_457-4 however the plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision with certain limitations participants or beneficiaries may elect the manner in which their deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and held in a_trust described in sec_457 for the exclusive benefit of the participants their beneficiaries and alternate payees all amounts deferred under the plan must be transferred to the appropriate trust within a short_period after such compensation would otherwise have been paid the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge attachment or encumbrance all amounts deferred under the plan are vested immediately in the participants’ accounts and no amount is subject_to a substantial_risk_of_forfeiture in addition entity e’s employees are subject_to social_security and medicare taxes upon their wages because entity e is covered by an agreement entered into by state s pursuant to sec_218 of the social_security act sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that for a participant in an eligible governmental deferred_compensation plan a ny amount of compensation deferred under the plan and any income attributable to the plr-112441-07 amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 defines an eligible_employer to be a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 sec_3101 imposes federal_insurance_contributions_act fica_taxes on the income of every individual in an amount equal to a percentage of the wages received with respect to employment sec_3111 provides that the employer portion of fica tax is imposed directly upon the employer as an excise_tax on wages paid to employees in its employ similarly sec_3301 provides that federal_unemployment_tax_act futa taxes are imposed on every employer as an excise_tax on wages paid to employees in its employ sec_3121 provides that for fica purposes with certain exceptions that the term wages means all remuneration for employment sec_3121 excludes from the definition of wages certain qualified_retirement_plans and tax favored annuities for fica purposes but does not exclude arrangements described in sec_457 wages are generally subject_to fica tax when they are actually or constructively paid sec_31_3121_a_-2 of the employment_tax and collection of income_tax at source regulations employment_tax regulations however sec_3121 plr-112441-07 provides a special timing rule for deferrals under a nonqualified_deferred_compensation_plan sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account for fica purposes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to such amounts under sec_31_3121_v_2_-1 of the employment_tax regulations an amount deferred under a nonqualified_deferred_compensation_plan that is not subject_to a substantial_risk_of_forfeiture is required to be taken into account as wages for fica tax purposes on the date when the services are performed creating the legal right to the deferred_compensation for the participants in entity e’s plan the deferred amounts are taken into account for fica tax purposes when their services are performed because the deferred_compensation is immediately vested in their accounts sec_3121 provides that the term nonqualified_deferred_compensation_plan means any plan or other arrangement for the deferral of compensation other than a plan described in sec_3121 under sec_3121 any amount taken into account as wages under sec_3121 and attributable income thereto is not subsequently treated as wages for fica tax purposes under i r s notice_2003_20 2003_1_cb_894 a sec_457 plan is treated as a nonqualified_deferred_compensation_plan subject_to the special timing rules contained in sec_3121 sec_31_3121_v_2_-1 of the employment_tax regulations defines the term nonqualified_deferred_compensation_plan as any plan or other arrangement other than a plan described in sec_3121 that is established by an employer for one or more of its employees and that provides for the deferral of compensation a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year sec_31_3121_v_2_-1 of the employment_tax regulations a nonqualified_deferred_compensation_plan is established on the latest of the date on which it is adopted the date on which it is effective and the date on which the material terms of the plan are set forth in writing sec_31_3121_v_2_-1 of the employment_tax regulations based upon the provisions of the plan summarized above and the documents presented we conclude as follows plr-112441-07 the proposed amended and restated plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended under egtrra under sec_457 amounts of compensation deferred under the plan including any income attributable to this deferred_compensation will be includible in the recipient’s gross_income only for the taxable_year or years in which amounts are paid to a participant or beneficiary under the terms of the plan under sec_3121 amounts deferred under entity e’s plan are required to be taken into account for purposes of fica_taxes when the participant’s services giving rise to the legal right to deferred_compensation are performed no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the above- described plan this ruling is directed only to the plan and not to any other sec_457 plan and it applies only if entity e amends the plan submitted on date by adopting the revisions submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure
